Title: To Thomas Jefferson from John Bondfield, 25 June 1785
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 25 June 1785

I receivd in due Course the honor of your favor of the 20th. May. I have this day given my draft on you favor of M. Parmentier for ?590.8 amount of my advances to which request you will give due honor.
A Ship from Alexandria in Virginia arived at this port the 20th. Inst. By the papers up to the 6th. may it appears the back Country is settling very fast. The Crops in Virginia are Reported very promising which is not the case in this province. The dry Season has totally destroy’d all the Corn, pease, Oats, Rye, white Beans and like small vegitables. Wheat to the Southward has a good appearance but to the north of this River every where short of its usual quantity. I have wrote to Virginia for two Cargoes of Indian Corn and white homily [hominy?] beans. If they arrive in good order will come to a good market. A few days past I was in Company with an Inhabitant of Consiquince of Louisiana. The conversation led to the present differences arising on the free Navigation of the Missisipi. He had been examined by Mons.  D’Aranda at paris. Being unknown to him, he spoke as he thought from the sentiments that appeard to govern the present Spanish System, which is built that Spain having during the War Conquered the ports possest by the English on the Banks of that River England had no right to Cede what she no longer possest. We expect a ship from that port every day. If any thing Interesting shall advise you. With Respect I have the Honor to be Sir Your very hble. Serv.,

John Bondfield

